Citation Nr: 0333938	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  98-17 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus.  

2.  Entitlement to service connection for systemic lupus 
erythematosus (SLE), claimed as an autoimmune disorder with 
osteoporosis/osteopenia, osteoarthritis, fibromyalgia and 
Raynaud's syndrome.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and her mother



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service in the United States Navy from 
June 1990 to October 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the RO in Des Moines, Iowa.  
Jurisdiction over the appeal has since been transferred to 
the RO in Winston-Salem, North Carolina.  

The veteran failed, without explanation, to report for a 
hearing scheduled at the Board in Washington, D.C., in 
November 2003.  She has not requested that the hearing be 
rescheduled.  Therefore, her request for a Board hearing is 
considered withdrawn.  See 38 C.F.R. § 20.702(d) (2003).  



REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  Regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The VCAA and the implementing regulations are 
applicable to the issues on appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In letters dated in May and July 2002, the RO attempted to 
provide the notice required under 38 U.S.C.A. § 5103(a).  

However, these letters advised the veteran that she was to 
send the requested information and evidence within 30  or 60 
days, respectively, of the date of the letter.  

Although the time limits given for the submission of 
additional evidence and information were consistent with a VA 
regulation then in effect, the United States Court of Appeals 
for the Federal Circuit has invalidated the VA regulation to 
the extent that it authorized VA to deny a claim before the 
expiration of the one-year period for response provided by 
38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).  

Insofar as the case is being remanded to accomplish 
additional evidential development, as discussed hereinbelow, 
while on remand the RO should also inform the veteran that 
notwithstanding any prior notice a full year is allowed in 
which to respond to a VCAA notice letter.  

The veteran has identified receipt of both VA and private 
treatment for the disabilities at issue in this appeal, 
gestational diabetes and an autoimmune disorder.  The most 
recent VA treatment records in the claims file, are, however, 
dated in 1998.  

Moreover, it does not appear that appropriate action was 
taken to request private records identified in an October 
2000 statement and release provided by the veteran.  As such, 
remand is indicated to attempt to associate all relevant and 
contemporary medical evidence with the claims file.  

The Board also notes that the evidence of record lacks 
clarity with respect to the nature and etiology of the 
autoimmune disorder claimed by the veteran.  The 
September 1999 VA opinion generally discusses such autoimmune 
disorder, without reference to any specific medical findings 
in the veteran's medical history and without consideration of 
diagnosed SLE.  

Nor does that VA opinion address the veteran's contention 
that, if not first manifested during service, an autoimmune 
disorder was caused or worsened by reason of her currently 
service-connected disabilities.  The veteran has submitted 
private medical evidence suggesting that SLE may bear an 
etiological relationship to her service-connected 
disabilities.  Based on such, the Board is of the opinion 
that remand to obtain a VA examination and etiological 
opinion is necessary.  

Finally, the veteran has perfected an appeal relevant to the 
question of entitlement to a TDIU.  In her most recent 
correspondence, however, she states that she has now returned 
to work.  

Thus, it is unclear whether she still desires to pursue 
entitlement to benefits based on individual unemployability.  
Clarification of her intent should be obtained prior to 
undertaking additional evidential development pertinent to 
the question of entitlement to a TDIU.  

For the above reasons, this case is REMANDED to the RO for 
the following:

1.  The RO should take appropriate steps 
to send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be requested to 
provide a clarifying statement as to her 
current employment status and identify 
whether she still desires to pursue a 
claim of entitlement to a TDIU.  If so, 
she should identify any additional 
records relevant to her employability and 
the impact of her service-connected and 
claimed disabilities on such status.  The 
veteran should also be invited to submit 
competent evidence showing she has 
chronic diabetes, and, competent evidence 
that SLE/an autoimmune disorder was first 
manifested during active service, or, was 
caused or worsened in severity due to any 
service-connected disability.  The 
veteran should provide all necessary 
identifying information and the 
appropriate release(s) pertinent to 
private treatment of her claimed 
disabilities, to include relevant to 
treatment from J. Crockford, M.D.; M. 
Ryan, M.D., FACP, associated with the 
Digestive and Liver Disease Specialists; 
and, Sentara Leigh Hospital/Sentara 
Medical Group.  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
she should inform the RO if she desires 
to waive the one-year period for 
response.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  In any case, the RO 
should ensure that records of VA clinical 
treatment since approximately December 
1998, to include the results of 
diagnostic testing, are associated with 
the claims file.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request her to submit the outstanding 
evidence.  

4.  After any additional evidence has 
been obtained, the RO should schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to clarify the diagnostic picture of SLE, 
claimed as an autoimmune disorder with 
osteoporosis/osteopenia, osteoarthritis, 
fibromyalgia and Raynaud's syndrome, and 
to determine the etiology of such 
disability.  

The complete claims file, to include a 
copy of this remand and all additional 
medical evidence obtained via the above 
remand requests, MUST be provided to the 
examiner for review prior to the 
examination.  

All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should reconcile the 
clinical findings and conclusions of 
record, in particular addressing 
complaints and findings related to 
osteopenia/osteoporosis, osteoarthritis, 
fibromyalgia, Raynaud's syndrome and SLE.  

The examiner should then express an 
opinion as to the appropriate 
diagnosis/diagnoses and as to the 
etiology of each diagnosed disability, 
stating whether it is more likely than 
not, less likely than not or at least as 
likely as not that such a) had its onset 
during the veteran's active service in 
the Navy; b) was caused by any service-
connected disability; or, c) worsened in 
severity due to any service-connected 
disability.  

The rationale for all opinions offered 
should be provided.  

5.  If the veteran has not withdrawn her 
claim of entitlement to a TDIU, the RO 
should also arrange for VA examinations 
by the appropriate physicians to 
determine the nature and severity of all 
manifestations of her service-connected 
disabilities (residuals of carcinoma of 
the cervix, endometriosis, status post 
total abdominal hysterectomy and right 
salpingoopherectomy with left ovarian 
cystectomy, chronic right maxillary 
sinusitis, and, chronic low back pain 
with a history of degenerative 
arthritis).  The complete claims file, to 
include a copy of this remand and all 
additional medical evidence obtained via 
the above remand requests, MUST be 
provided to the examiners for review 
prior to such examinations.  The 
completed examination reports should 
include rationale for all opinions 
reached.  

a)  The report of gynecologic examination 
should include clarification as to 
whether the veteran's hysterectomy 
required removal of the uterus and 
whether one or both ovaries were removed.  
The examiner should identify the presence 
and degree, or absence of, pelvic pain, 
and heavy or irregular bleeding, and 
further identify whether continuous 
treatment is required for control of 
such.  The examiner should also comment 
on the presence or absence of lesions 
involving the bowel or bladder, and the 
nature and degree of any bowel and/or 
bladder symptoms associated with the 
veteran's service-connected disabilities.  

b)  The report of examination relevant to 
sinusitis should set out whether there is 
evidence of chronic osteomyelitis.  The 
examiner should also comment on the 
presence, degree and frequency, or 
absence of, the following:  headaches, 
sinus pain and tenderness, nasal passage 
blockage, purulent discharge or crusting.  
The examiner should identify the 
existence and frequency (or absence) of 
both non-incapacitating and 
incapacitating (requiring bed rest and 
treatment by a physician) episodes per 
year, and should further identify the 
frequency of sinusitis episodes requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment.  

c)  Examination of the lumbar spine 
should include consideration of all 
neurologic and orthopedic complaints.  
All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

i.  The examiner should report active 
and passive ranges of lumbar spine 
motion, in degrees.  In reporting range 
of motion, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

ii.  The examiner should specifically 
identify any evidence of neuropathy or 
other neurological deficit due to the 
service-connected disability, to 
include characteristic pain, 
demonstrable muscle spasm, and absent 
ankle jerk.  In addition, the examiner 
should elicit history concerning the 
frequency and duration of 
incapacitating episodes necessitating 
bed rest and treatment by a physician.  

Each examiner should include an opinion 
as to the overall impact of the 
veteran's service-connected 
disabilities on her employability, 
specifying the nature of limitations 
resulting solely from service-connected 
disabilities.  

6.  The RO should undertake any other 
development it determines to be 
indicated.  

7.  After all indicated development and 
any needed corrective action has been 
accomplished, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought are not granted to the veteran's 
satisfaction, she and her representative 
should be furnished a Supplemental 
Statement of the Case and afforded the 
appropriate period of time to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  

No action is required on the part of the veteran or her 
representative until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


